

Exhibit 10.22


PERRIGO COMPANY PLC
U.S. SEVERANCE POLICY
Amended and Restated Effective February 13, 2019
ARTICLE I
INTRODUCTION
Perrigo Company established the Perrigo Company U.S. Severance Policy (the
“Policy”) effective December 1, 2013, for the benefit of certain “Eligible
Employees” of Perrigo Company and certain specified Affiliates, and amended and
restated the Policy effective November 12, 2015, June 14, 2016 and February 6,
2017, where, among other things, sponsorship of the Plan was transferred to
Perrigo Company plc (the “Company”). Effective February 13, 2019, the Policy is
being amended and restated in its entirety as set forth herein to (i) make
certain desired changes.
The Policy is intended to apply to “Eligible Employees,” as described herein.
The Policy shall be binding on any successor to all or substantially all of the
Company’s assets or business. Except as otherwise provided herein, the Policy
supersedes any prior formal or informal severance plans, programs or policies of
the Company or its Affiliates covering Eligible Employees.
ARTICLE II
DEFINITIONS
2.1    “Act” means the Irish Companies Act 1963, as amended from time to time.
References to any provision of the Act shall be deemed to include successor
provisions thereto and regulations thereunder.
2.2    “Affiliate” means any member of the group of corporations, trades or
businesses or other organizations comprising the “controlled group” with the
Company under Code Section 414.
2.3    “Cause” means, as determined by the Administrator in its sole discretion:
(a)    The commission of an act which, if proven in a court of law, would
constitute a felony violation under applicable criminal laws;
(b)    A breach of any material duty or obligation imposed upon the Employee by
the Company or any Affiliate;
(c)    Divulging the Company’s or any Affiliate’s confidential information, or
breaching or causing the breach of any confidentiality agreement to which the
Employee, the Company, or any Affiliate is a party;
(d)    Engaging or assisting others to engage in business in competition with
the Company or any Affiliate;




--------------------------------------------------------------------------------




(e)    Refusal to follow a lawful order of the Employee’s superior or other
conduct which the Administrator determines to represent insubordination on the
part of the Participant; or
(f)    Other conduct by the Employee which the Administrator, in its discretion,
deems to be sufficiently injurious to the interests of the Company or any
Affiliate to constitute cause.
Notwithstanding the foregoing, following a Change in Control, “Cause” means (i)
the Employee is convicted of a felony, (ii) the Employee’s breach of any
material duty or obligation imposed upon the Employee by the Company or any
Affiliate that results in material, demonstrable harm to the Company or any
Affiliate, or (iii) the Employee divulges the Company’s or any Affiliate’s
confidential information or breaches or causes the breach of any confidentiality
agreement to which the Employee, the Company, or any Affiliate is a party.
2.4    “Change in Control” means:
(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than fifty percent
(50%) of the combined voting power of the continuing or surviving entity’s
issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization;
(b)    The sale, transfer or other disposition of all or substantially all of
the assets of the Company;
(c)    Individuals who as of the effective date of the Policy constitute the
Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute a majority of the Board of
Directors of the Company; provided, however, that any individual who becomes a
director of the Company subsequent to the above date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors; but,
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors of the Company (such
actual or threatened solicitation, a “Proxy Solicitation”), including by reason
of agreement intended to avoid or to settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director until
such time as such person has been (i) recommended by the Nominating & Governance
Committee for election as a director of the Company and (ii) elected by the
Company’s shareholders to serve on the Board of Directors of the Company at
three successive annual general meetings; but provided further, if a member of
the Board of Directors of the Company terminates other than in connection with a
Proxy Solicitation, if within 30 days of such termination a new director is
appointed with the approval of the majority of the remaining Incumbent
Directors, such new director shall be


2    

--------------------------------------------------------------------------------




considered an Incumbent Director and a Change in Control under the Policy shall
not be considered to have occurred as a result of the termination of the Former
Incumbent Director;
(d)    A transaction as a result of which a person or company obtains the
ownership directly or indirectly of the ordinary shares in the Company carrying
more than fifty percent (50%) of the total voting power represented by the
Company’s issued share capital in pursuance of a compromise or arrangement
sanctioned by the court under Section 201 of the Act or becomes bound or
entitled to acquire ordinary shares in the Company under Section 204 of the Act;
or
(e)    Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities (e.g., issued shares). For purposes of this subsection (e),
the term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of any
subsidiary of the Company, and (ii) a company owned directly or indirectly by
the shareholders of the Company in substantially the same proportions as their
ownership of the ordinary shares of the Company.
2.5    “Code” means the Internal Revenue Code of 1986, as amended.
2.6    “Company” means Perrigo Company plc.
2.7    “Comparable Position” means a position either with the Company or any of
its Affiliates or with a successor or transferee of all or a part of the
business of the Company or Affiliate, on terms which do not cause a Significant
Reduction in Scope or Base Compensation and do not entail a Relocation. Prior to
a Change in Control, such determination will be made by the Administrator in its
sole discretion.
2.8    “Confidential Information” means confidential, trade secret, or
proprietary information, or any other information, knowledge or data of the
Company or any Affiliate that is not publicly available, or that of any third
parties obtained by an Employee during his/her period of employment with the
Company or any Affiliate. Such Confidential Information includes, but is not
limited to, secret or confidential matters (i) of a technical nature, such as,
but not limited to, methods, know-how, formulas, compositions, processes,
discoveries, machines, inventions, computer programs and similar items or
research projects, (ii) of a business nature, such as, but not limited to,
information about costs, purchasing profits, marketing, sales or lists of
customers, and (iii) pertaining to future developments, such as, but not limited
to, research and development or future marketing or merchandising. If an
Eligible Employee entered into a separate confidentiality or proprietary rights
agreement with the Company or any Affiliate, the term “Confidential


3    

--------------------------------------------------------------------------------




Information” for purposes of this Policy shall have the meaning ascribed to any
such term or concept as it is defined under, or used in, the separate agreement.
2.9    “Eligible Employee” means each Employee who is not (i) covered by a
written employment agreement that contains a severance provision or a written
severance agreement (for the duration of that agreement); (ii) classified as
“temporary,” including without limitation, anyone classified as an “intern” or
“co-op”; (iii) a consultant; (iv) a “leased employee” as defined in Code Section
414(n); or (v) a person performing services for an Employer on a contract basis
or as an independent contractor or consultant or through a purchase order,
supplier agreement or any other form of agreement that the Employer enters into
for services, regardless of whether any of the above such individuals set forth
in (iii), (iv) or (v) are subsequently determined by the Internal Revenue
Service, the U. S. Department of Labor or a court to be Employees.
2.10    “Employee” means any employee of an Employer who is regularly scheduled
to work thirty-five (35) hours or more per calendar week for the Employer.
2.11    “Employer” means each U.S. Affiliate of the Company.
2.12    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.13    “Involuntary Termination” means the involuntary termination of an
Eligible Employee’s employment by his/her Employer, including, but not limited
to, an involuntary termination due to the Employee’s failure to improve his/her
work performance to an acceptable level after the Employee was previously warned
about poor performance through a formal performance improvement plan (a
“Performance Termination”). The term Involuntary Termination includes (i) a
termination effective when the Eligible Employee exhausts a leave of absence
during, or at the end of, a WARN Notice Period, and (ii) a situation where an
Eligible Employee on an approved leave of absence during which the Employee’s
position is protected under applicable law (e.g., a leave under the Family
Medical Leave Act), returns from such leave, and cannot be placed in employment
with the Employer.
2.14    “Policy” means the Perrigo Company plc U. S. Severance Policy, as set
forth herein and as it may be amended from time to time.
2.15    “Relocation” means a material change in the geographic location at which
the Eligible Employee is required to perform services. Such change in an
Eligible Employee’s primary job site will be considered material if (i) for
Eligible Employees other than field-based sales representatives (or similar
field-based positions), the new location increases the Eligible Employee’s
commute between home and primary job site by at least thirty (30) miles, or (ii)
in the Administrator’s reasonable opinion, the new location requires that the
Eligible Employee move his/her home to a new location at least thirty (30) miles
away from the Eligible Employee’s home immediately prior to the change.


4    

--------------------------------------------------------------------------------




2.16    “Severance Date” means the final day of employment with the Employer
which date shall be communicated in writing by the Employer to the Employee.
2.17    “Significant Reduction in Scope or Base Compensation” means a material
diminution in the Eligible Employee’s authority, duties or responsibilities or a
material diminution in the Eligible Employee’s base compensation or incentive
compensation opportunities. Prior to a Change in Control, the Administrator, in
its sole discretion, will determine whether an Eligible Employee experiences a
“Significant Reduction.” In the event of a Relocation or a Significant Reduction
in Scope or Base Compensation, the Eligible Employee must provide his/her
Employer with written notice within ninety (90) days after the occurrence of
such event. The Employer shall then have thirty (30) days to cure such event. In
the event the Employer fails to cure the event within the thirty (30) day
period, the Eligible Employee’s Severance Date shall occur on the thirty-first
(31st) day following his/her Employer’s receipt of such written notice.
2.18    “Triggering Event” means an Involuntary Termination, Relocation or
Significant Reduction in Scope or Base Compensation.
2.19    “WARN Act” means the Worker Adjustment and Retraining Notification Act.
2.20    “WARN Notice Date” means the date the Employer is required to notify an
Eligible Employee pursuant to the WARN Act or similar state law that he/she is
to be terminated from employment with the Employer in conjunction with a “plant
closing” or “mass layoff” as described in the WARN Act or similar state law.
2.21    “WARN Notice Period” means the sixty (60) consecutive calendar day
period, or other applicable period under similar state law, commencing on an
Eligible Employee’s WARN Notice Date.
2.22    “Week of Pay” shall be determined based on the Eligible Employee’s
status as a salaried or hourly Employee. If the Eligible Employee is a salaried
Employee, Week of Pay shall be the Eligible Employee’s regular weekly base
salary compensation rate in effect on his/her Severance Date. If the Eligible
Employee is an hourly Employee, Week of Pay shall be the Eligible Employee’s
regular hourly base compensation rate multiplied by his/her regularly scheduled
number of hours worked per week in effect on his/her Severance Date. If an
Eligible Employee’s Triggering Event is a Significant Reduction in Scope or Base
Compensation, “Week of Pay” under the Policy will be determined without regard
to such reduction.
2.23    “Years of Service” shall be determined in accordance with the Employer’s
personnel records. An Eligible Employee shall receive credit for a Year of
Service for each twelve (12) month period of active service with the Company or
any Affiliate. For partial years of employment, the Eligible Employee shall
receive credit for a full Year of Service if he/she completes at least six (6)


5    

--------------------------------------------------------------------------------




full months of active service. If an Eligible Employee has not completed at
least six (6) full months of active service during a partial year, he/she shall
not receive credit for a Year of Service.
ARTICLE III
ELIGIBILITY
3.1    Conditions of Eligibility. To be eligible for benefits as described in
Article V, the Eligible Employee must (i) remain an Employee through the
Severance Date, (ii) through the Severance Date, fulfill the normal
responsibilities of his/her position, including meeting regular attendance,
workload and other standards of the Employer, as applicable, and (iii) submit
the signed Waiver and Release Agreement required by the Administrator on, or
within forty-five (45) days after, his/her Severance Date or receipt of the
Waiver and Release Agreement (whichever occurs later) and not revoke the signed
Waiver and Release Agreement.
3.2    Conditions of Ineligibility. An otherwise Eligible Employee shall not
receive severance pay or severance benefits under the Policy if:
(a)    the Employee ceases to be an Eligible Employee as defined by the Policy,
other than as a result of a Triggering Event;
(b)    the Employee terminates employment with the Employer by reason of death;
(c)    the Employee terminates employment with the Employer for Cause as defined
in Section 2.3;
(d)    the Employee terminates employment with the Employer through job
abandonment;
(e)    other than as set forth in Section 2.15(ii), the individual is no longer
an Employee and is receiving long-term disability benefits from his/her Employer
(as determined under the applicable Employer long-term disability plan) as of
the date the Triggering Event would have occurred had the individual been an
Employee on such date;
(f)    the Employee is employed in an operation, division, department or
facility, that is sold, leased or otherwise transferred, in whole or in part,
from his/her Employer, and the Employee accepts any position with the new
owner/operator, or the Employee is offered a Comparable Position by the new
owner/operator;
(g)    the Employee gives notice of his/her voluntary termination (other than
pursuant to Section 2.15 or Section 2.17) prior to his/her Severance Date or the
effective date of a sale, lease or transfer of an operation, division,
department or facility, as described in Section 3.2(f), regardless of the
effective date of such termination;


6    

--------------------------------------------------------------------------------




(h)    the Employee terminates from employment with his/her Employer and is
eligible to receive severance benefits under another group
reorganization/restructuring benefit policy or severance program sponsored by
the Company or any of its Affiliates, in which event the Employee will receive
severance under this Policy or the other policy or program, whichever provides
the greater benefit;
(i)    the Employee is offered a Comparable Position from the Company or any
Affiliate, or accepts any position with the Company or any Affiliate, even if it
is not a Comparable Position;
(j)    the Employee experiences a Triggering Event after the Policy is
terminated;
(k)    the Employee does not timely execute and return to the Administrator a
valid Waiver and Release Agreement;
(l)    the Employee works primarily in an office located in a country other than
the United States and is entitled to severance benefits under the laws of such
country or the policies of the company at which he/she is based and such
severance benefits may not be waived; or
(m)    the Employee is offered a Comparable Position by, or accepts any position
with, an employer with which the Company or any of its Affiliates has reached an
agreement or arrangement under which the employer agrees to offer employment to
the otherwise Eligible Employee.
The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Administrator will determine in the Administrator’s sole
discretion whether an Eligible Employee is eligible for severance pay and
severance benefits under the Policy.
ARTICLE IV
PAY AND BENEFITS IN LIEU OF WARN NOTICE
4.1    Wage Payments. If an Eligible Employee is entitled to advance notice of a
“plant closing” or a “mass layoff” under the WARN Act or similar state law, but
experiences a Triggering Event before the end of a WARN Notice Period, the
Eligible Employee shall be entitled to receive pay until the end of the WARN
Notice Period as if he/she were still employed through such date. The pay under
this Section 4.1 will be issued according to the normal payroll practices of the
Employer and shall not be subject to the Waiver and Release Agreement.
4.2    Benefits. An Eligible Employee described in Section 4.1 shall be entitled
to benefits under Employer-sponsored medical, dental and vision benefit plans,
as amended from time to time, through the end of the WARN Notice Period on the
same terms and under the same conditions as


7    

--------------------------------------------------------------------------------




applied to the Eligible Employee immediately prior to the Triggering Event. The
benefits under this Section 4.2 are not subject to the Waiver and Release
Agreement.
ARTICLE V
SEVERANCE PAY AND SEVERANCE BENEFITS
5.1    Generally. In exchange for providing the Administrator with an
enforceable Waiver and Release Agreement, in accordance with Article VI, an
Eligible Employee who terminates employment on account of a Triggering Event
shall be eligible to receive severance pay and severance benefits as described
below, subject to the terms of the Policy. The consideration for the voluntary
Waiver and Release Agreement shall be the severance pay and severance benefits
the Eligible Employee would not otherwise be eligible to receive.
5.2    Amount of Severance Pay. Severance pay shall be determined in accordance
with the applicable table below based on the Eligible Employee’s “Band”
classification and Years of Service. The Band applicable to any Eligible
Employee shall be determined by the Administrator, in its sole discretion, based
on the Eligible Employee’s job position relative to the job grading system in
place for the applicable Employer, provided that an Eligible Employee’s Band may
not be reduced following a Change in Control.


8    

--------------------------------------------------------------------------------




Table A – Severance if termination is for reasons other than performance
Employment
Classification
Minimum
(Weeks of Pay)
Calculation
(if 5 or more Years of Service)
Maximum
(Weeks of Pay)
Executive Vice Presidents
52
N/A
52
VPs (Band A)
26
If credited with 5 or more Years of Service, the severance pay shall be the sum
of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
Directors
(Band B)
16
If credited with 5 or more Years of Service, the severance pay shall be the sum
of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
Managers
(Band C)
12
If credited with 5 or more Years of Service, the severance pay shall be the sum
of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
Professionals 
(Bands D & E)
8
If credited with 5 or more Years of Service, the severance pay shall be the sum
of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
All Others
6
If credited with 5 or more Years of Service, the severance pay shall be the sum
of (i) the minimum Weeks of Pay, plus (ii) one week of pay for each Year of
Service, up to the maximum Weeks of Pay.
52



Example: The severance for a Band B Director with 5 Years of Service would be 26
weeks, which is the sum of (i) the 16 weeks’ minimum severance, plus (ii) 10
weeks (2 weeks of severance for each Year of Service times 5 Years of Service).
Table B – Severance if termination is a Performance Termination as described in
Section 2.13
Employment
Classification Band
Weeks of Pay
(if fewer than 5 Years of Service)
Weeks of Pay
(if 5 or more Years of Service)
Bands A and B
8
16
Band C
6
12
Bands D & E
4
8
All Others Below Band E
3
6



9    

--------------------------------------------------------------------------------




Example: The severance for a Band A employee with 5 Years of Service who is
terminated for performance would be 16 weeks.
(a)     The provisions of this subsection (a) apply only to an Eligible Employee
whose Triggering Event occurs for reasons other than a Performance Termination.
Severance will be paid for the number of weeks determined under Table A above in
equal installments at regularly scheduled payroll intervals, provided the
Eligible Employee has executed and submitted a Waiver and Release Agreement and
the period during which the Employee is entitled to revoke the Waiver and
Release Agreement has expired, with any such severance payments to commence on
the sixtieth (60) day following the Severance Date. Any severance payable to the
Eligible Employee for the period following his/her Severance Date and the date
payments commence shall be paid in a lump sum at the time installment payments
commence. In the sole discretion of the Administrator, severance may be paid in
a lump sum within sixty (60) days following the Eligible Employee’s Severance
Date, provided the Eligible Employee has executed and submitted a Waiver and
Release Agreement and the period during which the Employee is entitled to revoke
the Waiver and Release Agreement has expired. All legally required taxes and any
sums owed the Employer shall be deducted from Policy severance pay.
Severance paid in installments on regularly scheduled payroll dates will
continue to be payable upon the death of a former Eligible Employee who was
receiving severance payments at the time of death. The remaining payments will
be made in a lump sum to the estate of the former Eligible Employee as soon as
possible following death, but in no event later than two (2) years following
termination of employment.
(b)     If an Eligible Employee’s Triggering Event occurs due to a Performance
Termination, severance for the number of weeks determined under Table B above
will be paid in a lump sum within sixty (60) days following the Eligible
Employee’s Severance Date, provided the Eligible Employee has executed and
submitted a Waiver and Release Agreement and the period during which the
Employee is entitled to revoke the Waiver and Release Agreement has expired. All
legally required taxes and any sums owed the Employer shall be deducted from
Policy severance pay.
If a former Eligible Employee should execute a Waiver and Release Agreement and
die prior to receipt of the lump sum severance payment, the lump sum severance
payment shall be paid to his/her estate as soon as possible following the date
of death, but in no event later than two (2) years following termination of
employment.


10    

--------------------------------------------------------------------------------




5.3    Severance Benefits.
(a)    Medical, Dental and Vision Benefits Coverage Continuation. The provisions
of this subsection (a) apply only to an Eligible Employee whose Triggering Event
occurs for reasons other than a Performance Termination (as described in Section
2.13). Under U.S. federal health care continuation coverage law (“COBRA”), an
Eligible Employee who is receiving health care coverage under an
Employer-sponsored plan is entitled to elect health care continuation coverage
under the applicable Employer health plan if his/her employment terminates for
certain reasons. Any of the Triggering Events would qualify the Eligible
Employee to receive such continuation coverage, subject to the terms of the
applicable health plan and governing law. If an Eligible Employee experiences a
Triggering Event before his/her WARN Notice Period (if applicable) expires,
his/her COBRA rights begin when the WARN Notice Period expires.
If an Eligible Employee becomes eligible for severance pursuant to the Policy
and elects health care continuation coverage under COBRA for the Eligible
Employee and his or her eligible covered dependents equivalent to the coverage
which they were receiving immediately prior to the Severance Date, for the
Continuation Period (as defined below), his/her Employer shall pay the full
premium cost of such coverage, based on the prevailing rate (the “Prevailing
COBRA Rate”) charged by his/her Employer to persons who elect similar health
care continuation coverage under COBRA (the “Health Care Benefits”); provided,
however, that the Health Care Benefits shall be reported by his/her Employer as
taxable income to the Eligible Employee to the extent reasonably determined by
his/her Employer to be necessary to avoid the Health Care Benefits from being
considered to have been provided under a discriminatory self-insured medical
reimbursement plan pursuant to Code Section 105(h).
For purposes of this Section 5.3(a), the term “Continuation Period” means the
number of weeks of pay with respect to which the individual’s severance pay is
calculated; provided, however, that the Continuation Period shall cease at such
time that the Eligible Employee is eligible to receive health care benefits
under another employer-provided plan (but no repayment of any previously-paid
premium shall be required).
All of the terms and conditions of Employer-sponsored medical, dental and vision
benefit plans, as amended from time to time, shall be applicable to an Eligible
Employee (and his/her eligible dependents, if applicable) participating in any
form of continuation coverage under such Employer-sponsored medical, dental and
vision benefit plans. This Policy is not to be interpreted to expand an Eligible
Employee’s health care continuation rights under COBRA. That is, continuation
coverage under this Policy will run concurrent with (and not consecutive to)
COBRA continuation coverage. Continuation coverage under


11    

--------------------------------------------------------------------------------




this Policy will not extend the maximum COBRA continuation coverage period
applicable to an Eligible Employee or to his/her eligible covered dependents.
(b)    Severance Bonus. An Eligible Employee who, in the absence of an
Involuntary Termination, would have been eligible to receive a bonus under any
bonus plan or policy of the Company or any Affiliate, shall receive a severance
bonus pro-rated for the actual bonus payout to be paid at the regularly
scheduled annual bonus payment date. Such pro-rated severance bonus shall be
paid at the same time that annual bonuses are generally payable under any such
bonus plan or policy of the Company or any Affiliate, but in no event later than
March 15 of the year following the year in which the Severance Date occurs, and
shall be calculated in the same manner as applicable to employees of the Company
and its Affiliates generally.
(c)    Long-Term Incentives. Long-term incentive payments shall be payable in
accordance with the terms of any long-term incentive plan applicable to an
Eligible Employee.
(d)    Career Transition Assistance. If an Eligible Employee’s Triggering Event
occurs for reasons other than a Performance Termination (as described in Section
2.13), a career transition assistance firm selected by the Administrator and
paid for the Eligible Employee’s Employer shall provide career transition
assistance as determined by the Administrator. If an Eligible Employee’s
Triggering Event occurs due to a Performance Termination, career transition
assistance shall be made available as determined by, and in the sole discretion
of, the Administrator. An Eligible Employee must begin the available career
transition assistance services within sixty (60) days following his/her
Severance Date.
5.4    Reemployment. If the Company or any Affiliate reemploys a former Eligible
Employee who is eligible to receive a lump sum severance payment under the
Policy (for example, an individual who is rehired within sixty (60) days of
termination), the individual shall be ineligible to receive such payment. If a
reemployed former Eligible Employee received a lump sum severance payment under
the Policy, he/she must repay the portion of the severance pay attributable to
the period that begins on the date the Eligible Employee was reemployed. If the
Administrator, in its sole discretion, determines that the former Eligible
Employee’s services address a critical business need, then the Administrator may
provide that no such repayment is required.
If a reemployed former Eligible Employee commenced to receive severance pay and
severance benefits under the Policy as in effect prior to June 14, 2016, the
individual shall become ineligible and such pay and benefits shall cease
effective as of his/her reemployment date. Further, the former Eligible Employee
must repay the portion of the severance pay attributable to the period that
begins on the date the Eligible Employee was reemployed. If the Administrator,
in its sole discretion, determines that the former Eligible Employee’s services
address a critical business need, then the Administrator may provide that no
such repayment is required.


12    

--------------------------------------------------------------------------------




ARTICLE VI
WAIVER AND RELEASE AGREEMENT
In order to receive the severance pay and severance benefits available under the
Policy, an Eligible Employee must submit a signed Waiver and Release Agreement
form to the Administrator on or within forty-five (45) days after his/her
Severance Date or receipt of the Waiver and Release Agreement, whichever occurs
later. The required Waiver and Release Agreement will, among other things,
include a release of the Company and its Affiliates from any and all claims,
debts, suits or causes of action, known or unknown, based upon any fact,
circumstance, or event occurring or existing at or prior to the Eligible
Employee’s execution of the Waiver and Release Agreement, including, but not
limited to, any claims or actions arising out of or during the Eligible
Employee’s employment with his/her Employer and/or separation of employment,
including any claim under the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., as amended, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
301 et seq., as amended, the Older Workers Benefit Protection Act, 29 U.S.C. §
621 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Civil Rights Act and any and all other federal, state or local laws, and any
common law claims now or hereafter recognized. The required Waiver and Release
Agreement may also include provisions relating to confidentiality, inventions,
and the non-solicitation of employees. In no event will the Waiver and Release
Agreement require the Eligible Employee to release claims regarding employee
benefits or rights to indemnification.
An Eligible Employee may revoke his/her signed Waiver and Release Agreement
within seven (7) days of signing the Waiver and Release Agreement by submitting
his/her signed revocation to the Administrator within the seven (7) day period.
Notwithstanding any provision of this Policy to the contrary, in no event shall
the timing of the Eligible Employee’s execution of the Waiver and Release
Agreement, directly or indirectly, result in the Eligible Employee designating
the calendar year of any severance payment, and if a payment that is subject to
execution of the Waiver and Release Agreement could be made in more than one
taxable year, payment shall be made in the later taxable year. Any such
revocation must be made in writing and must be received by the Administrator
within such seven (7) day period. An Eligible Employee who timely revokes
his/her Waiver and Release Agreement shall not be eligible to receive any
severance pay or severance benefits under the Policy. Eligible Employees shall
be advised to contact their personal attorney at their own expense to review the
Waiver and Release Agreement form if they so desire.
ARTICLE VII
ADMINISTRATOR
The Company, or any committee or individual as may be designated by the Company,
shall administer the Policy (the “Administrator”). The Administrator may
delegate to other persons


13    

--------------------------------------------------------------------------------




responsibilities for performing certain of the Administrator’s duties under the
Policy. Except as otherwise provided in the Policy and subject to Article VIII,
the Administrator shall have the authority to construe the terms of the Policy,
including, but not limited to, the making of factual determinations, the
determination of questions concerning benefits, and the procedures for claim
review. In the event of a group termination, as determined in the sole
discretion of the Administrator, the Administrator shall furnish affected
Eligible Employees with such additional information as may be required by law.
ARTICLE VIII
CLAIMS FOR SEVERANCE BENEFITS
8.1    Claim for Benefits. It is not necessary that an Eligible Employee apply
for severance pay and severance benefits under the Policy. However, if an
Eligible Employee wishes to file a claim for severance pay and severance
benefits, such claim must be in writing and filed with the Administrator. If the
Eligible Employee does not provide all the necessary information for the
Administrator to process the claim, the Administrator may request additional
information and set deadlines for the Eligible Employee to provide that
information. The Administrator will review a claim, and will make a
determination of the claim and provide notice of that determination within
ninety (90) days of the date the written claim is submitted to the
Administrator.
8.2    Benefits Review. If the claim is completely or partially denied, the
Administrator will furnish a written or electronic notice to the claimant that
specifies the reasons for the denial, refers to the Policy provisions on which
the denial is based, describes any additional information that must be provided
by the claimant in order to support the claim, explains why the information is
necessary, and explains the appeal procedures under the Policy.
8.3    Appeal Procedures. A claimant may appeal the denial of his/her claim and
request the Administrator reconsider the decision. The claimant or the
claimant’s authorized representative may: (a) appeal by written request to the
Administrator not later than sixty (60) days after receipt of notice from the
Administrator denying his/her claim; (b) review or receive copies or any
documents, records or other information relevant to the claimant’s claim; and
(c) submit written comments, documents, records and other information relating
to his/her claim. In deciding a claimant’s appeal, the Administrator shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim. If the claimant does not provide all the
necessary information for the Administrator to decide the appeal, the
Administrator may request additional information and set deadlines for the
claimant to provide that information.
The Administrator will make a decision with respect to such an appeal within
sixty (60) days after receiving the written request for appeal. The claimant
will be advised of the Administrator’s decision on the appeal in writing or
electronically. The notice will include the reasons for the decision, references
to Policy provisions upon which the decision on the appeal is


14    

--------------------------------------------------------------------------------




based, and a statement that the claimant is entitled to receive, upon request,
reasonable access to, and copies of, all documents, records or other information
relevant to the claimant’s claim. In no event shall a claimant or any other
person be entitled to challenge a decision of the Administrator in court or in
any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted. No legal
action may be brought more than six (6) months following the Administrator’s
final determination. Following a Change in Control, all determinations of the
Administrator will be subject to de novo review by a court of competent
jurisdiction.
8.4    Legal Fees. The Company (including any successor to the Company) will
reimburse each Eligible Employee whose termination of employment occurs after
the date of a Change in Control for all reasonable legal fees and expenses
incurred by such Eligible Employee in seeking to obtain or enforce any right or
benefit provided under this Policy (other than any such fees and expenses
incurred in pursuing any claim determined by an arbitrator or by a court of
competent jurisdiction to be frivolous or not to have been brought in good
faith).
ARTICLE IX
AMENDMENT/TERMINATION/VESTING
The Company by written action of its Board of Directors or any duly authorized
designee of the Board reserves the right to amend or to terminate the Policy at
any time; provided, however, that following a Change in Control, no amendment or
termination of the Policy shall adversely impact the rights or protections of an
Eligible Employee under the Policy as of immediately prior to the amendment or
termination, including, but not limited to, an amendment that would reduce the
amount of severance pay or severance benefits, or change the time of payment of
severance pay or benefits, or narrow the conditions under which severance pay or
severance benefits are payable or limit the individuals who are eligible for
severance pay or severance benefits under the Policy. For the avoidance of
doubt, the foregoing prohibition on amendment or termination of the Policy shall
also apply to any amendment or termination of the Policy to the extent that it
would adversely impact the rights or protections of an Eligible Employee under
the Perrigo Company plc Change in Control Severance Policy for U.S. Employees or
the Perrigo Company plc Change in Control Severance Policy for Non-U.S.
Employees.
ARTICLE X
CONFIDENTIAL INFORMATION
10.1     Confidential Information. An Eligible Employee shall not, during or at
any time after his/her termination of employment with the Company and its
Affiliates, use, divulge, or convey to others any Confidential Information. Upon
termination of employment with the Company and its Affiliates, or at any time at
the Company’s or an Affiliate’s request, an Eligible Employee shall


15    

--------------------------------------------------------------------------------




deliver promptly to the Company or Affiliate all drawings, blueprints, manuals,
letters, notes, notebooks, reports, sketches, formulae, computer programs and
similar items, memoranda, customer lists and all other materials and all copies
thereof relating in any way to the Company’s or any Affiliate’s sale,
manufacture, distribution, or development of any Company or Affiliate’s product
or store brand and value brand OTC drug and nutritional products and/or topical
generic prescription pharmaceutical programs and in any way obtained by the
Eligible Employee during the period of his/her employment with the Company and
its Affiliates which are in his/her possession or under his/her control. An
Eligible Employee shall not make or retain any copies of any of the foregoing
and will so represent to the Company and its Affiliates upon termination of
employment.
An Eligible Employee shall not disclose or provide to the Company or its
Affiliates any information or documents of a confidential nature which belong to
his/her prior employer or any other third-party which he/she is prohibited from
disclosing or providing to the Company or its Affiliates, whether by the terms
of any agreement to which he/she is a party or otherwise. The Eligible Employee
shall provide to the Company or its affiliates copies of any previous employment
agreement, severance agreement, non-competition agreement, confidentiality
agreement or other agreement, statement or policies to which the Eligible
Employee is a party or otherwise bound which in any way restricts or would
affect the performance of his/her duties for the Company and its Affiliates.
10.2    Cessation of Severance Benefits. Recognizing that the failure to comply
with Section 10.1 above will cause serious and irreparable injury to the Company
and its Affiliates, Eligible Employees acknowledge that in addition to any other
remedy permissible by law, payment of severance pay and severance benefits under
the Policy shall cease if an Eligible Employee violates the terms of Section
10.1. Any Eligible Employee subject to an individual confidentiality agreement
or proprietary rights agreement with the Company or any Affiliate will be deemed
to violate the terms of Section 10.1 if he/she violates the terms of the
individual confidentiality agreement or proprietary rights agreement.


16    

--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS PROVISIONS
11.1    Return of Property. In order for an Eligible Employee to receive
severance pay and severance benefits under the Policy, he/she shall be required
to (i) return all Company and Affiliate property (including, but not limited to,
Confidential Information, client lists, keys, credit cards, documents and
records, identification cards, equipment, laptop computers, software, and
pagers), and (ii) repay any outstanding bills, advances, debts, amounts due to
the Company or any Affiliate, as of his/her Severance Date. To the extent the
Eligible Employee has any Company or Affiliate property stored electronically
(including, but not limited to, in the form of email) on his/her personal
computer, in a personal email account, on a personal storage device, or
otherwise, such Eligible Employee shall promptly provide copies of all such
information to his/her Employer and thereafter permanently delete or otherwise
destroy the Eligible Employee’s personal copy.
All pay and other benefits (except Policy severance pay and severance benefits)
payable to an Eligible Employee as of his/her Severance Date according to the
established policies, plans, and procedures of his/her Employer shall be paid in
accordance with the terms of those established policies, plans and procedures.
In addition, any benefit continuation or conversion rights which an Eligible
Employee has as of his/her Severance Date according to the established policies,
plans, and procedures of his/her Employer shall be made available to him/her.
11.2    No Assignment. Severance pay and severance benefits payable under the
Policy shall not be subject to anticipation, alienation, pledge, sale, transfer,
assignment, garnishment, attachment, execution, encumbrance, levy, lien, or
charge, and any attempt to cause such severance pay and severance benefits to be
so subjected shall not be recognized, except to the extent required by law.
11.3    Unemployment Benefits. In accordance with applicable state law, an
Eligible Employee may apply for unemployment benefits after the period for which
severance has been paid has been exhausted.
11.4    Code Section 409A Compliance.
(a)    General. It is intended that payments and benefits made or provided under
this Policy shall not result in penalty taxes or accelerated taxation pursuant
to Code Section 409A. Any payments that qualify for the “short-term deferral”
exception, the separation pay exception or another exception under Code Section
409A shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Code Section 409A, each
payment of compensation under this Policy shall be treated as a separate payment
of compensation for purposes of applying the exclusion under Code Section 409A
for short-term deferral amounts, the separation pay exception or any other


17    

--------------------------------------------------------------------------------




exception or exclusion under Code Section 409A. All payments to be made upon a
termination of employment under this Policy may only be made upon a “separation
from service” under Code Section 409A to the extent necessary in order to avoid
the imposition of penalty taxes on an Eligible Employee pursuant to Code Section
409A. In no event may an Eligible Employee, directly or indirectly, designate
the calendar year of any payment under this Policy.
(b)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Policy, all reimbursements and in-kind benefits provided under
this Policy that are subject to Code Section 409A shall be made in accordance
with the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during an
Eligible Employee’s lifetime (or during a shorter period of time specified in
this Policy); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
(c)    Delay of Payments. Notwithstanding any other provision of this Policy to
the contrary, if an Eligible Employee is considered a “specified employee” for
purposes of Code Section 409A (as determined in accordance with the methodology
established by the Company as in effect on the Termination Date), any payment
that constitutes nonqualified deferred compensation within the meaning of Code
Section 409A that is otherwise due to the Eligible Employee under this Policy
during the six-month period immediately following the Eligible Employee’s
separation from service (as determined in accordance with Code Section 409A) on
account of the Eligible Employee’s separation from service shall be accumulated
and paid to an Eligible Employee on the first business day of the seventh month
following his separation from service (the “Delayed Payment Date”). If an
Eligible Employee dies during the postponement period, the amounts and
entitlements delayed on account of Code Section 409A shall be paid to the
personal representative of his estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of the Eligible Employee’s
death.
11.5    Representations Contrary to the Policy. No employee, officer, or
director of the Company or any Affiliate has the authority to alter, vary, or
modify the terms of the Policy except by means of an authorized written
amendment to the Policy. No verbal or written representations contrary to the
terms of the Policy and its written amendments shall be binding upon the Policy,
the Administrator, the Company, or any Affiliate.


18    

--------------------------------------------------------------------------------




11.6    No Employment Rights. This Policy shall not confer employment rights
upon any person. No person shall be entitled, by virtue of the Policy, to remain
in the employ of an Employer and nothing in the Policy shall restrict the right
of an Employer to terminate the employment of any Eligible Employee or other
person at any time.
11.7    Policy Funding. No Eligible Employee shall acquire by reason of the
Policy any right in or title to any assets, funds, or property of the Company or
any Affiliate. Any severance pay, which becomes payable under the Policy is an
unfunded obligation and shall be paid from the general assets of the Employee’s
Employer. No employee, officer, director or agent of the Company or any
Affiliate personally guarantees in any manner the payment of Policy severance
pay and severance benefits.
11.8    Applicable Law. This Policy shall be governed and construed in
accordance with the laws of the State of Michigan without regard to its
conflicts of law provisions.
11.9    Severability. If any provision of the Policy is found, held or deemed by
a court of competent jurisdiction to be void, unlawful or unenforceable under
any applicable statute or other controlling law, the remainder of the Policy
shall continue in full force and effect.


19    